Citation Nr: 0002152	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-43 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a blow-out fracture of the right eye with 
exophthalmos.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from June 1974 to June 1977 
and from June 1978 to February 1985.

The current appeal arose from an August 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO denied entitlement to 
service connection for a psychiatric disorder, and an 
increased evaluation for residuals of a blow-out fracture of 
the right eye with enophthalmos.

In October 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for an acquired psychiatric 
disorder, and remanded the issue of entitlement to an 
evaluation in excess of 10 percent for residuals of a blow-
out fracture of the right eye with enophthalmos to the RO for 
further development.

In August 1999 the RO affirmed the prior denial of 
entitlement to an increased evaluation for residuals of a 
blow-out fracture of the right eye with enophthalmos.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The May 1999 VA special eye examination disclosed that 
corrected visual acuity bilaterally was 20/30+ a few letters, 
with no evidence of active pathology related to the right eye 
blow-out fracture.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a blow-out fracture of the right eye with 
enophthalmos have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.7, 4.84, Diagnostic Code 6009 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The claims file contains a police report which shows that on 
January 27, 1985, the veteran was assaulted by unknown 
suspects during which time he suffered a possible broken 
right cheek bone and eye damage.  The report shows he was 
robbed of cash, his wallet, and car keys.  On his report of 
accidental injury the veteran recorded that he was assaulted 
by the same gang which had previously harassed another person 
on whose behalf he interceded.

VA conducted a special eye examination of the veteran in May 
1985.  He reported that on active duty the previous January 
while home on leave he was assaulted and struck in the right 
eye.  As a result he sustained a blow-out fracture of the 
right eye.  He was hospitalized for three days but did not 
have any surgical repair of the injury.  Sometimes he saw 
double and complained of lost vision in the right eye.

Examination disclosed a right visual acuity of 20/40 with 
best correction, and this could not be improved.  Examination 
of extraocular muscle movements of the right eye revealed 
restriction of elevation and restriction looking straight up, 
looking up and to the right, and restriction on right lateral 
gaze.  In addition the veteran had double vision when he 
looked up, straight up, up and to the right, on right lateral 
gaze, and right and downward.  He had enophthalmos of the 
right eye which was disfiguring.  The diagnosis was blow-out 
fracture of the right eye.

In May 1986 the RO granted entitlement to service connection 
for residuals of a blow-out fracture of the right eye with 
enophthalmos, with assignment of a 20 percent evaluation.


A February 1987 VA special eye examination report shows the 
veteran had a visual acuity of 20/50 with pinhole vision.  
Examination of extraocular movements disclosed the right eye 
could not elevate past the midline.  The veteran could look 
down and look straight ahead, but could not elevate on the 
right, left or straight up.  In any field of vision above the 
midline he had double vision.  He had enophthalmos which was 
noted to be disfiguring.  The examination diagnoses were 
blow-out fracture of the right eye with enophthalmos and 
disfigurement.

A November 1987 VA ophthalmology clinical record shows the 
veteran's uncorrected vision was 20/200 and 20/100.  An 
October 1988 VA examination of the right eye disclosed that 
the best visual acuity of the right eye was 20/40- at 
distance.  The impression was no ophthalmological pathology 
detected in either the anterior or the posterior segments.  
No muscle paresis or restriction was noted and the veteran 
appeared to exhibit normal visual functioning.  The veteran's 
slightly reduced visual acuity could not be explained.  

A VA hospitalization report referable to admission during 
that latter part of 1988 shows the veteran was noted to be 
legally blind in the right eye due to a blow-out fracture.

In January 1989 the RO reduced the evaluation for residuals 
of a blow-out fracture of the right eye with enophthalmos 
from 20 percent to 10 percent disabling.

A February 1991 VA domiciliary treatment record shows the 
veteran's right eye was obviously depressed from an old blow-
out fracture, but he had good vision in the right eye.  There 
were no field of vision deficits on visual confrontation.

A July 1993 VA outpatient treatment record shows the veteran 
complained that his right eye was painful.  He reported that 
he was legally blind in the right eye.  Examination revealed 
20/30 corrected vision in the right eye.


The veteran provided testimony before a hearing officer at 
the RO in December 1993.  He testified that he was going 
blind in the right eye.  He stated that he had to wear 
glasses to do anything and could not drive at night.  He also 
reported that VA had given him a special computer for his 
vocational rehabilitation schooling because he could not see 
to type.  He stated that his vision had markedly changed 
since his last VA examination.

VA conducted a special eye examination of the veteran in May 
1999.  On examination visual acuity without correction was 
20/400 bilaterally.  With correction by use of manifest 
refraction the examiner was able to obtain 20/30 + a few 
letters bilaterally.  Slit lamp examination revealed a marked 
enophthalmos of the right eye.  The lids and conjunctiva were 
clear.  Lachrymal examination was within normal limits.  The 
cornea and sclera were clear. Anterior chambers were clear 
and deep.  Pupils were equal, round, and reaction to light 
and accommodation.  

The iris was clear in each eye.  The lenses were clear.  
Tension by applanation was 15 in the right eye and 14 in the 
left eye.  Fundus examination showed the disk was round, 
pink, with cup/disk ratio of 0.4, and arterial-venous ratio 
was 2.3.  The macula was clear.  Pictures taken to show the 
degree of enophthalmos caused by the blow-out fracture to the 
floor of the right orbit were associated with the 
examination.  The examination diagnoses were history of blow-
out fracture of the right orbit, and marked enophthalmia of 
the right orbital area secondary to blow-out fracture.


Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).


Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 
4.  

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


An unhealed injury of an eye, in chronic form is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent may be assigned during active pathology.  
38 C.F.R. § 4.84a; Diagnostic Code 6009.

A noncompensable evaluation may be assigned for corrected 
bilateral visual acuity of 20/40.  38 C.F.R. § 4.84a; 
Diagnostic Code 6079.

A 10 percent evaluation may be assigned for corrected visual 
acuity in one eye of 20/50, and corrected visual acuity of 
20/40 in the other eye.  38 C.F.R. § 4.84a; Diagnostic Code 
6079.

A 10 percent evaluation may be assigned for corrected visual 
acuity of 20/50 bilaterally.  38 C.F.R. § 4.84a; Diagnostic 
Code 6078.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his right eye 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected right eye disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that as a result of the October 
1997 remand of the case to the RO for further development, 
all relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The RO has assigned a 10 percent evaluation under Diagnostic 
Code 6009 for the veteran's residuals of a blow-out fracture 
of the right eye with enophthalmos.  The 10 percent 
evaluation contemplates chronicity of the right eye injury 
and such chronicity is demonstrated by the enophthalmos 
reported on examination since service to the present.  

The post service evidentiary record shows the veteran 
complained of pain in the right eye on one occasion in 1993 
when seen by VA on an outpatient basis.  Later dated eye 
evaluations are negative for any complaints of pain, and no 
active pathology was otherwise found on the most recent VA 
special eye examination conducted in May 1999.  There is no 
evidentiary basis upon which to predicate assignment of an 
additional rating of 10 percent as continuance of active 
pathology related to the blow-out fracture is not shown by 
the evidence of record.

The veteran has for the most part contended that the primary 
if not exclusive clinical manifestation of his right eye 
disability is diminution of vision warranting a higher 
evaluation.  The Board's review of the evidentiary record 
does not permit assignment of an increased evaluation on the 
basis of decreased visual acuity as the most recent VA 
examination disclosed corrected visual acuity bilaterally of 
20/30 + a few letters.  
In this regard, the Board notes that uncorrected as well as 
corrected visual acuity is the same for both eyes 
irrespective of the blow-out fracture of the right eye.  No 
compensable decreased visual acuity due to the service-
connected blow-out fracture is shown by the evidentiary 
record.  Accordingly, entitlement to an increased evaluation 
on this, or any other basis is not supported by the 
evidentiary record.  In this regard, no question has been 
presented as to which of two evaluations would more properly 
classify the severity of the service-connected residuals of a 
blow-out fracture of the right eye with enophthalmos.  
38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the case at hand, the Board notes that the RO provided the 
veteran with the criteria for the assignment of an 
extraschedular evaluation, and discussed the criteria in 
light of his claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard the Board notes that the appellant's service-
connected right eye disability has not been shown by the 
evidentiary record to have markedly interfered with 
employment or to have required frequent inpatient care.  It 
must be kept in mind that the veteran's bilateral corrected 
visual acuity does not warrant assignment of even a 
compensable rating, and there is no active pathology related 
to the previous injury.  The current schedular criteria 
adequately compensate the veteran for the demonstrated nature 
and extent of severity of his residuals of a blow-out 
fracture of the right eye with enophthalmos.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as heres, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for residuals of a blow-
out fracture of the right eye with enophthalmos.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a blow-out fracture of the right eye with 
enophthalmos is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

